Voto particular disidente emitido por la
Juez Asociada Se-ñora Rodríguez Rodríguez,
al que se une la Jueza Pre-sidenta Señora Fiol Matta y la Jueza Asociada Oronoz Rodríguez.
La mayoría de este Tribunal se niega a revisar una con-troversia de índole religiosa en la cual los foros de instan-cia, mediante una lectura errónea de la libertad de culto de *954una institución religiosa, la anteponen sobre un reclamo en protección de menores. En esta ocasión, una entidad edu-cativa religiosa cuestionó, con éxito, al amparo de las cláu-sulas de libertad de culto y de separación de Iglesia y Es-tado, la jurisdicción sobre la materia de los tribunales para adjudicar una demanda de daños y perjuicios e incumpli-miento contractual. En específico, en la demanda se soli-citó un remedio por los daños y perjuicios ocasionados por la entidad religiosa por el castigo que le impuso a un estu-diante menor de edad —hijo de los demandantes— y por la publicidad de los hechos a la comunidad escolar en alegada violación al derecho a la privacidad del menor, según pac-tado mediante un acuerdo de confidencialidad contractual.
En Puerto Rico, de ordinario, y por razón de un sistema judicial unificado, los tribunales tienen jurisdicción o auto-ridad para atender todas las controversias que surjan en nuestros linderos territoriales. Por lo tanto, cuando se cues-tiona la intervención de un tribunal por razón de una viola-ción a las cláusulas de separación de Iglesia y Estado, no cabe discutir la falta de jurisdicción sobre la materia de los tribunales. Es decir, cuando un tribunal tiene ante sí una controversia que versa sobre asuntos religiosos, no se trata de la falta de autoridad del foro judicial para atender la controversia, pues de ordinario la tiene. En todo caso, como bien resolvió el Tribunal Supremo de Estados Unidos sobre un asunto similar en Hosanna-Tabor Evangelical Lutheran Church and School v. EEOC., 132 S.Ct. 694 (2012), lo que procede es evaluar si los límites constitucionales impiden que se justifique la concesión del remedio solicitado, pues su concesión violaría las cláusulas de separación de Iglesia y Estado.
En este caso, sin duda, las cláusulas de separación de Iglesia y Estado no impiden que, en su día, un tribunal pueda conceder el remedio solicitado por la parte deman-dante si a la luz de los hechos y del Derecho aplicable tal remedio procede. Esto es, las cláusulas de separación de *955Iglesia y Estado no impiden que un tribunal pueda conce-der un remedio (1) si una entidad educativa religiosa oca-sionó daños y perjuicios en la imposición de medidas disci-plinarias a un estudiante, y (2) si la entidad educativa religiosa incumplió con un contrato. Estimo que procede, entonces, expedir el recurso de certiorari ante nuestra con-sideración, revocar la determinación del foro apelativo in-termedio y ordenar la continuación de los procedimientos ante el foro primario.!1)
Nuestra función como intérpretes de nuestra Constitu-ción es hacer valer el contenido de cada una de las cláusu-las que la componen. Si bien las tres cláusulas constitucio-nales que contemplan la libertad de culto, la separación de Iglesia y Estado y la prohibición al establecimiento de una religión tradicionalmente han sido denominadas “cláusu-las religiosas”, entendemos que esa terminología no atiende la verdadera naturaleza de estas disposiciones constitucionales. Así, hemos decidido referirnos a estas tres cláusulas en conjunto como las cláusulas de separa-ción de Iglesia y Estado, partiendo de la premisa que el principio detrás de estas normas es precisamente, y tal como dispone nuestra Constitución, la completa separación de Iglesia y Estado. Por lo tanto, ha de ser este principio, ponderado en función de las demás pautas axiológicas que contiene nuestra Constitución, y respetando los mínimos irreductibles que supone el Derecho Constitucional federal, el que guíe la aplicación de las cláusulas de libertad de culto y de prohibición al establecimiento de una religión. Ello, sin embargo, no ha de ser óbice para que este Tribunal, en el descargo de sus prerrogativas judiciales, se dé a la tarea de darle contenido normativo puntual al principio de separación de Iglesia y Estado. Justamente, el caso que *956nos ocupa presenta una oportunidad idónea, y posible-mente desperdiciada, para ello.(2)
Nuestra responsabilidad constitucional nos obliga a res-petar toda creencia religiosa y nos veda la incentivación de alguna en particular. En otras palabras, el respeto a las provisiones constitucionales se traduce en que garantice-mos la libertad de cada cual para escoger las creencias re-ligiosas que desea profesar, si alguna. Lo que no podemos hacer es garantizar solo aquellas creencias que puedan ser las nuestras. Es precisamente para alcanzar ese ideal, que es imprescindible el reconocimiento de una estricta sepa-ración entre la Iglesia y el Estado.
La completa separación entre la Iglesia y el Estado per-mite garantizar el debido respeto a todas las religiones y a todos sus creyentes: solo así podemos cerciorarnos de que ninguna religión sea superior que otra, en perjuicio de aque-llas que no gozan del sitial privilegiado; solo de esta manera garantizamos que el trato que reciben del Estado será de carácter imparcial e igualitario; solo de esta manera se con-ciban las diferencias marcadas entre unas creencias y otras propiciando así, la paz social; solo de esta manera se respeta y valora la pluralidad, la individualidad y la libertad de con-ciencia de cada cual, valores de la esencia de toda sociedad que se precie democrática. Abrazar una creencia religiosa en particular, supone irremisiblemente la lesión de los dere-chos de libertad culto y de conciencia de los ciudadanos que no participan del credo que el poder público se dedica a incentivar.
En esa tarea debemos proyectar siempre, con nuestras acciones y nuestras expresiones públicas, imparcialidad, ecuanimidad y total ausencia de abanderamientos. Como indiqué, al poder público le está vedado comprometerse con *957los contenidos de una creencia religiosa. A fin de cuentas, al asumir el cargo, juramos defender la Constitución del Estado Libre Asociado de Puerto Rico contra todo enemigo interior o exterior; no juramos defender o adelantar los postulados que se recogen en el Corán, o en la Biblia, o en la Torá, o el Talmud, el Rig Veda, o el Baghabad Ghita o el Tipitaka. Todas las creencias religiosas merecen igual trato y respeto, igualmente merecen respeto e igual trato aquellos que no profesan ninguna. Hacer lo contrario, es decir, colocar en superior jerarquía alguna creencia en particular, pone en tela de juicio nuestra imparcialidad insti-tucional y lacera irremediablemente la función adjudica-dora de este Tribunal.
Por que en esto creo, disiento.

(1) Adviértase que en esta etapa de los procedimientos lo único que nos corres-ponde determinar es si en nuestro ordenamiento los ciudadanos pueden acudir ante un tribunal de derecho para ventilar controversias de daños y peijuicios e incumpli-miento contractual en contra de una entidad religiosa sobre asuntos seculares.


(2) Para una elocuente y breve exposición conceptual en torno a las diferencias cualitativas entre principios y normas, en el ámbito del Derecho, véase R. Alexy, Sistema jurídico, principios jurídicos y razón práctica, 5 DOXA 139 (1988) (Manuel Atienza, trad.) (disponible en http://www.biblioteca.org.ar/libros/141737.pdf) (última visita, 12 de abril de 2015).